PER CURIAM.
Paige challenges the departure sentence imposed after his entry of a nolo conten-dere plea to the charges of a lewd assault upon a child under 16, and use of a child in a sexual performance. The state cross appeals dismissal of two counts of sexual battery.
The reason for issuing a departure sentence was never reduced to writing, and in addition, the reason pronounced orally by the trial judge did not constitute a valid reason for departure. Wilson v. State, 567 So.2d 425 (Fla.1990). We, therefore, vacate the sentence and remand for resentencing within the guidelines. Pope v. State, 561 So.2d 554 (Fla.1990). We also find that the trial judge did not err in dismissing the sexual battery counts, and affirm the decision challenged on cross appeal.
SMITH, BARFIELD and WOLF, JJ., concur.